Title: To James Madison from Charles Pinckney, 30 August 1803
From: Pinckney, Charles
To: Madison, James



(Private)
Dear Sir
In Madrid 30 of August 1803
By my public letter & communications You will see the state of the negotiation & with what anxiety the Spanish Government wish to avoid inserting in the Convention the claims for the captures & condemnations by the French & their consuls in Violation of the territory & sovereignty of Spain—it appears that Mr Yrujo has been very industrious on this subject in the United States & Mr Azzara in Paris to endeavour to collect all the intelligence they can to prove that we considered these as claims on France & that our Commissioners had urged them as such of course that they are included in the general relinquishment to that nation. As I do not believe this to have been the case I have continued to urge them as separate claims which could alone be made on this Government & you will percieve by my answer to Mr Cevallos that I do not by any means acquiesce in his Doctrines. Upon the whole of this Business it appears to me that in the present state of Europe it would be politic in us to endeavour to arrange the whole of our claims with Spain by conditionally ratifying the Convention with her as you now have it striking out the sixth article & inserting one including such of the claims for French Captures & Condemnations as You are determined to insist upon & accompanying it with a specific offer to Spain to purchase Florida or such part as now remains to her for on the subject of the limits of Louisiane & Florida I am otherwise apprehensive we shall have some Difficulties. Mr Livingston & Mr Monroe officially informed me they considered West Florida as included in the cession—this the Prince of Peace & Mr Cevallos deny & unless we can come to some agreement with the King of Spain for the cession of all his claims on Florida we may as I have observed have some difficulties with them—it appears to me also to be the best time for Spain must eventually be involved in the War & cut off from her resources in South America—her trade destroyed & her Country without bread a sum of Money would go a great way in tempting her to sell. We are now also sure of the assistance of France, for General Bournonville the French ambassader told me lately he had Orders from his Government to promote as far as he could a disposition in this Court to sell Florida to the United States. Should our Government incline to adopt this mode of arranging all our conflicting claims with Spain I must request you to furnish me with the most particular & explicit instructions as to the sum to be given & the limits we are to contend for under the late Cession from France.
This new war will drive many respectable & Opulent men from Portugal Holland & the smaller states of Europe to our Country convinced that it is now the only one where they can reasonably expect to be free from Wars, heavy taxes & personal services—that We may keep so requires that steady upright & impartial conduct to all which our Government have hitherto so invariably pursued. I am much pleased to find the Cession of Louisiana has been so universally well recieved & that the triumph of republican principles is so complete as to bear down all opposition. Could our countrymen see oppressed, afflicted & enslaved Europe with the eyes that they ought they would then be more properly able to estimate the public & private happiness they enjoy. I sent you some letters to read which I wrote from Italy, be so good as to inform me if they reached you & to favour me with a line or two in answer to this. I hear now very seldom from America.
Please present me in the most affectionate & respectful terms to our good President & friends with you & Believe me with the most affectionate regard & Esteem dear sir Yours Truly
Charles Pinckney
I omitted to mention that I understand, any such alterations as You mentioned in your letter to me as necessary, either with respect to lengthening the time or altering some of the wording of the Convention if made by our Government will be acceded to by this—the only great point upon which we cannot agree being the condemnations & sales by the French Consuls in the Ports of Spain.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Docketed by Wagner “(Private).”



   
   Pinckney to JM, 2 Aug. 1803.



   
   Enclosure not found. For Pinckney’s letter to Cevallos, see Pinckney to JM, ca. 1 Sept. 1803, and n. 1.



   
   For Pinckney’s surviving letters written from Italy on 28 Nov. and 20 Dec. 1803, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:152, 205–6.



   
   JM to Pinckney, 22 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:442–43).


